Citation Nr: 0126437	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  98-10 418A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disability.

2.  Entitlement to service connection for a left leg 
disability.

3.  Entitlement to service connection for residuals of an ear 
infection.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision of the 
Philadelphia, Pennsylvania RO which, among other things, 
denied the veteran's claims of service connection for a back 
disability, a left leg disability, residuals of an ear 
infection, tinnitus, and sinusitis.

Initially, the Board notes that a review of the record on 
appeal shows that the RO, in May 1984, earlier denied a claim 
of service connection for a back disability.  The veteran had 
filed a claim, failed to report for an examination, and 
essentially abandoned that claim.  It was administratively 
denied for failure to prosecute.  This decision became final 
when no appeal was initiated.  38 C.F.R. § 19.129 (1984).  As 
a result, regardless of the RO's action, the veteran's 
current claim of service connection for a back disability may 
now be considered on the merits only if new and material 
evidence has been submitted since the time of the prior final 
decision.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1103 (2001); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  Accordingly, the issues on appeal are as 
characterized on the first page of this decision.

Parenthetically, the Board notes that, while the veteran's 
October 1997 notice of disagreement included disagreement 
with the RO's September 1997 denial of service connection for 
a fractured middle finger on the right hand and loss of 
vision, an appeal was not perfected as to these issues.  See 
38 C.F.R. §§ 20.200, 20.302(c) (2001); Roy v. Brown, 
5 Vet. App. 554, 556 (1993).  These issues were considered in 
the statement of the case, but no substantive appeal was 
submitted.  Accordingly, the issues on appeal are as 
characterized on the first page of this decision.

The issues of service connection for a left leg disability, 
residuals of an ear infection, tinnitus, and sinusitis will 
be addressed in the remand that follows this decision.


FINDING OF FACT

Evidence received since the May 1984 denial for failure to 
prosecute the claim bears directly and substantially upon the 
issue at hand and is so significant that it must be 
considered to decide fairly the merits of the veteran's claim 
of service connection for a back disability.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a back disability has 
been submitted.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has back disability as a result 
of his experiences while in military service.  However, the 
Board notes that the current claim of service connection for 
a back disability is not the first such claim.  In May 1984, 
the RO denied a claim of service connection for a back 
disability due to the veteran's failure to prosecute that 
claim.  As a result of the previous denial, the veteran's 
current claim of service connection may now be considered 
only if new and material evidence has been submitted since 
the time of the last final decision.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156, 20.1103 
(2000); Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998); Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. West, 
12 Vet. App. 203 (1999) (en banc); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  For the purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the May 1984 
denial.  The evidence obtained in connection with the 
veteran's attempt to reopen includes medical records that, 
for the first time, show complaints and/or treatment for back 
pain diagnosed as degenerative disc disease.  See private 
treatment records from Glenn M. Panzer, M.D., dated in 
October 1994 and November 1995; VA treatment records dated in 
October 1994, September 1996, and October 1996; magnetic 
resonance imaging evaluation (MRI) dated in March 1997; VA 
examination dated in September 1997; and Social Security 
Administration (SSA) examination dated in January 1998.  The 
Board consequently finds that the newly received medical 
evidence is new and material as defined by regulation.  
38 C.F.R. § 3.156(a).  In other words, the newly received 
evidence bears directly and substantially upon the issue at 
hand, and is neither duplicative nor cumulative.  The 
diagnosis of degenerative disc disease was not previously 
shown.  Consequently, this newly received evidence is so 
significant that it must be considered in order to decide 
fairly the merits of the underlying claim.  Id.  Accordingly, 
the Board concludes that the veteran has submitted new and 
material evidence to reopen the claim of service connection 
for a back disability.


ORDER

The claim of service connection for a back disability is 
reopened; to this extent, the appeal is granted.


REMAND

As stated above, the veteran has submitted new and material 
evidence to reopen the claim of service connection for a back 
disability.  However, given the state of the law and evidence 
as discussed below, the Board finds that the underlying claim 
of service connection for a back disability, along with the 
other claims of service connection for a left leg disability, 
residuals of an ear infection, tinnitus, and sinusitis, must 
be remanded for further evidentiary development.

Specifically, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (hereinafter "Act" or "Veterans 
Claims Assistance Act of 2000").  Among other things, this 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duties to 
assist and notify, and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom; 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is now applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000) (codified at 
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001).  Pertinent 
regulations (which implement the Act but, with the exception 
of the provision governing claims to reopen on the basis of 
new and material evidence, do not create any additional 
rights) recently were promulgated.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000 and the new 
regulations, VA must ensure compliance with the notice and 
duty to assist provisions contained in the new law.  This 
should include consideration of whether any additional 
notification or development action is required under the Act.  
VA is required to notify the claimant of the evidence 
necessary to complete the application for the benefit sought, 
as well as of its efforts to procure relevant evidence.  
Moreover, required development action may include requesting 
information as described in 38 U.S.C.A. § 5106, as well as 
the accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.

In this case, the veteran alleges that his current 
disabilities came about because of injuries he sustained 
while in military service.  Service medical records, 
including a December 1982 separation examination, are 
negative for complaints, findings, diagnoses, or treatment 
for left leg problems, an ear infection, or tinnitus.  
However, service medical records show complaints and/or 
treatment for low back problems diagnosed as a muscle strain 
(see service medical records dated in July 1982, January 
1983, and June 1983) and respiratory problems variously 
diagnosed as an upper respiratory infection, allergies, 
bronchitis, bronchial asthma, and/or phoneme (see service 
medical records dated in March 1980, July 1980, November 
1980, December 1980, May 1982, and October 1982).  Moreover, 
a January 1997 letter from an in-service friend of the 
veteran reported that the veteran injured his back in the 
summer of 1982 while in military service.

Similarly, post-service treatment records are negative for 
complaints, findings, diagnoses, or treatment for tinnitus.  
However, they do show complaints and/or treatment for low 
back pain (see VA treatment records dated in September and 
October 1996; VA examination reports dated in September and 
December 1997; Social Security Administration (SSA) 
examination dated in January 1998; private treatment records 
from Glenn M. Panzer, M.D., dated in October 1994 and 
November 1995; magnetic resonance imaging evaluation (MRI) 
dated in March 1997), left knee pain (see private treatment 
record from Dr. Panzer dated in March 1996; VA treatment 
records dated in September and October 1996; left knee x-rays 
dated in September 1996; SSA examination dated in January 
1998), ear cysts (see private treatment record from Dr. 
Panzer dated in February 1996 ) and respiratory problems 
diagnosed as bronchitis and, on one occasion in February 
1996, as sinusitis (see private treatment record from Dr. 
Panzer dated in March 1994, November 1995, and February 
1996).

However, not only does the record not contain a current 
diagnosis for at least one of the claimed disabilities, but 
the record is devoid of medical evidence of a nexus between 
any of the current disabilities and military service despite 
the veteran having undergone two VA examinations in 1997.

Under the Veterans Claims Assistance Act of 2000, VA 
examination is necessary when there is (a) competent evidence 
of current disability or persistent or recurrent symptoms of 
disability; (b) lay or medical evidence indicating that the 
disability or symptoms may be related to service; and (c) the 
record does not contain sufficient medical evidence to decide 
the claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, 2097-98 (2000) (codified, as 
amended, at 38 U.S.C. § 5103A (West Supp. 2001)).

Therefore, because of the veteran's assertions that there is 
a relationship between current disabilities and military 
service, because the in-service record shows complaints, 
diagnoses, and treatment for some of the claimed 
disabilities, and because the post-service record shows 
complaints, diagnoses, and treatment for some of the claimed 
disabilities, the Board finds that a remand is needed for the 
RO to arrange for the veteran to undergo VA examinations to 
obtain medical evidence needed to fully and fairly resolve 
the issues on appeal and satisfy the Veterans Claims 
Assistance Act of 2000 and new regulations.

In addition, on remand, the RO should undertake all necessary 
action to obtain and associate with the record all 
outstanding pertinent medical records.  In this regard, the 
Board notes that, while the veteran separated from military 
service in 1983, post-service treatment records only show the 
veteran's post-service treatment since mid-1990.  Similarly, 
while the RO obtained medical records on file with the SSA, 
including private treatment records from Glenn M. Panzer, 
M.D., these records only show the veteran's complaints, 
diagnoses, or treatment since 1994.  Likewise, while the 
veteran's representative in August 1998 reported that the 
veteran saw a Dr. Moore for treatment of alleged service 
connected disabilities, a request for Dr. Moore's treatment 
records does not appear in the record.  Therefore, the RO, on 
remand must obtain and associate with the record copies of 
the veteran's records from all of the above sources since 
1983 - the year the veteran separated from military service.  
Veterans Claims Assistance Act of 2000.

As a final point, the Board emphasizes that the fact that the 
Board has identified specific actions to be accomplished on 
remand does not relieve the RO of the responsibility to 
ensure that the Act has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the Act.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)) are 
fully satisfied.  

2.  As part of the duty to assist, the RO 
should undertake all necessary 
development to obtain and associate with 
the record the following records.

a.  All post 1983 treatment records, 
not yet associated with the record, 
held by Drs. Moore and Panzer as 
well as the Wilkes-Barre VA medical 
center in addition to any other 
pertinent medical records from any 
other source(s) or facility(ies) 
identified by the veteran.

b.  The veteran is also free to 
submit any pertinent medical or 
other records in his possession, and 
the RO should afford him the 
opportunity to do so before 
arranging for him to undergo 
examination. 

c.  If any requested records are not 
available, or the search for such 
records otherwise yields negative 
results, that fact should be noted 
in the claims file, and the veteran 
and his representative should be so 
notified.  

3.  As part of the duty to assist, the RO 
should arrange to have the veteran 
examined by appropriate examiners to 
ascertain whether he has any current back, 
left leg, ear, hearing, or sinus 
disability.  A copy of the appointment 
notice(s) sent to the veteran should be 
associated with the file.  All necessary 
testing, including x-rays, should be 
conducted.  The examiner(s) must review 
the entire claims folder.  As to all 
current disease processes identified, the 
examiner(s) should elicit from the veteran 
a detailed history regarding the onset and 
progression of relevant symptoms.  The 
examiner(s) should give opinions as to the 
medical probability that any current 
disability is attributable to military 
service.  If it is determined that there 
is no current disability or no 
relationship to military service, the 
examiner(s) should expressly say so and 
provide detailed reasons for such 
opinions.

4.  To help avoid future remand, the RO 
must ensure that the examination reports 
comply with the instructions set out 
above and that all requested development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the claims here at 
issue.  If any benefit sought is not 
granted, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 



